Order entered May 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01360-CR

                            JUSTIN ROBERT BOYCE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 063963

                                           ORDER
       The Court GRANTS appellant’s May 5, 2016 motion to substitute counsel. Gary A.

Udashen is substituted for Robert E. L. Richardson as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to Gary A. Udashen; Sorrels, Udashen

& Anton; 2311 Cedar Springs Road; Suite 250; Dallas, Texas 75201; telephone: (214) 468-8100;

facsimile: (214) 468-8104; email: gau@sualaw.com.


                                                      /s/   LANA MYERS
                                                            JUSTICE